DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 6 are currently pending
Claims 3-4 and 8-9 were previously canceled
Claims 5 and 10 are now canceled
Claims 7 and 11 were previously withdrawn from consideration
Claims 1 and 6 are currently amended
Claims 1-2 and 6 are currently rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a metal ion concentration” on line 2.  It is unclear whether Applicant is referring to the same ‘a metal ion concentration’ as recited now on lines 11-12 of claim 1, or a different metal ion concentration?  Also, claim 6 recites the limitation “wherein a metal ion concentration in the raw water after passing through the ion exchange device is 10 ng/L or less.” on lines 2-3, which is similar to amended, independent claim 1 limitation “wherein the raw water is pure water or ultrapure water having a metal ion concentration of 10 ng/L or less.” on lines 11-12.  Did Applicant intend to cancel claim 6 instead?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,104,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (WO 2014/178289) (hereinafter “Yamanaka”) in view of Sugawara Hiroshi et al. (JP 2016076589 A) (see attached English description) (hereinafter “Hiroshi”).

Regarding Claim 1:
Yamanaka teaches a conductive aqueous solution production device (see FIG. 5) comprising:
an ion exchange device configured to circulate raw water (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka, known in the art to include a mixed resin/mixed bed ion exchanger as disclosed on lines 11-14 of col. 10 of Tanabe);
a conductivity-imparting substance supply device configured to add a conductivity-imparting substance to the raw water, which has passed through the ion exchange device, to generate a conductive aqueous solution (see FIG. 5 and the fifth full paragraph on page 4 of the machine translation of Yamanaka); and
wherein the raw water is pure water or ultrapure water (Examiner’s note:  the claim limitation “wherein the raw water is pure water or ultrapure water” is merely the material worked upon (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka).
Yamanaka does not explicitly teach wherein the conductivity-imparting substance is ammonia, wherein ions, which are generated by dissolving the ammonia in the raw water having passed through the ion exchange device and impart conductivity to the raw water, are cations, and the ion exchange device is filled with a cation exchanger, and wherein the raw water is pure water or ultrapure water having a metal ion concentration of 10 ng/L or less, as recited in amended, independent claim 1.
Hiroshi teaches a conductivity-imparting substance is ammonia (see Hiroshi FIG. 1, an ammonia dissolving device 3) (see Hiroshi paragraph 16 – “It has an ammonia dissolving device 3 and an ion exchanging device 4 for removing ionic impurities contained in the ammonia-dissolved water by an ion exchange treatment…the ammonia dissolving device 3 and the ion exchange device 4 are arranged in this order in the flow direction of pure water or ultrapure water…the ion exchange device 4 may be connected to the upstream side of the ammonia dissolving device 3.”),
wherein ions, which are generated by dissolving the ammonia in the raw water having passed through the ion exchange device and impart conductivity to the raw water, are cations, and the ion exchange device is filled with a cation exchanger (see Hiroshi paragraph 18) (see Hiroshi paragraph 20 – “…in order to remove the cationic impurities derived from metals and the like contained in the ammonia-dissolved water, at least the cation exchanger is filled in the ion exchange tower of the ion exchange device 4…include a cation exchange resin…”) (see Hiroshi paragraphs 21-24), and 
	wherein the raw water is pure water or ultrapure water having a metal ion concentration (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32, 40, and 41).  Although Hiroshi does not explicitly teach a metal ion concentration of 10 ng/L or less, Hiroshi does disclose an ammonia meter 5 and a control unit 6 wherein a concentration of ammonia is constantly adjusted by feedback control in order to reach a desired and specific concentration.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the control unit 6 of Hiroshi to be capable of adjusting an ammonia concentration via feedback control in order to reach an ion concentration of 10 ng/L or less for optimization purposes (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32 and 41) (see Hiroshi paragraph 40 – “the supply system 1 has a dissolved ammonia meter 5 and a control unit 6, and the amount of dissolved ammonia is adjusted by feedback control…the amount of ammonia dissolved in the ammonia dissolving device 3 is optimized so that the ammonia concentration on the outlet side of the ammonia dissolving water falls within a predetermined concentration range.”).
	Yamanaka and Hiroshi are analogous inventions in the art of teaching an aqueous treatment solution system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the conductivity-imparting substance of Yamanaka with the conductivity-imparting substance (ammonia) of Hiroshi, along with an ammonia meter and a control unit of Hiroshi, in order to effectively and efficiently treat raw water with an appropriate amount of ammonia injected into the raw water (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32 and 41) (see Hiroshi paragraph 40 – “the supply system 1 has a dissolved ammonia meter 5 and a control unit 6, and the amount of dissolved ammonia is adjusted by feedback control…the amount of ammonia dissolved in the ammonia dissolving device 3 is optimized so that the ammonia concentration on the outlet side of the ammonia dissolving water falls within a predetermined concentration range.”).

Regarding Claim 2:
The combination of Yamanaka and Hiroshi teaches the conductive aqueous solution production device according to claim 1, wherein Yamanaka further teaches a separation distance between an outlet of the ion exchange device and an addition point of the conductivity-imparting substance by the conductivity imparting substance device (see FIG. 5) but fails to specify a separation distance between an outlet of the ion exchange device and an addition point of the conductivity-imparting substance by the conductivity imparting substance device as being 5 m or less.  However, such a modification would have been obvious in order minimize a floor space occupied by the device in a particular application (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka).

Regarding Claim 6:
	The combination of Yamanaka and Hiroshi teaches the conductive aqueous solution production device according to claim 1, wherein Hiroshi further teaches the raw water is pure water or ultrapure water having a metal ion concentration (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32, 40, and 41).  Although Hiroshi does not explicitly teach a metal ion concentration of 10 ng/L or less, Hiroshi does disclose an ammonia meter 5 and a control unit 6 wherein a concentration of ammonia is constantly adjusted by feedback control in order to reach a desired and specific concentration.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the control unit 6 of Hiroshi to be capable of adjusting an ammonia concentration via feedback control in order to reach an ion concentration of 10 ng/L or less after passing through the ion exchange device for optimization purposes (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32 and 41) (see Hiroshi paragraph 40 – “the supply system 1 has a dissolved ammonia meter 5 and a control unit 6, and the amount of dissolved ammonia is adjusted by feedback control…the amount of ammonia dissolved in the ammonia dissolving device 3 is optimized so that the ammonia concentration on the outlet side of the ammonia dissolving water falls within a predetermined concentration range.”).
	Yamanaka and Hiroshi are analogous inventions in the art of teaching an aqueous treatment solution system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the conductivity-imparting substance of Yamanaka with the conductivity-imparting substance (ammonia) of Hiroshi, along with an ammonia meter and a control unit of Hiroshi, in order to effectively and efficiently treat raw water with an appropriate amount of ammonia injected into the raw water (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32 and 41) (see Hiroshi paragraph 40 – “the supply system 1 has a dissolved ammonia meter 5 and a control unit 6, and the amount of dissolved ammonia is adjusted by feedback control…the amount of ammonia dissolved in the ammonia dissolving device 3 is optimized so that the ammonia concentration on the outlet side of the ammonia dissolving water falls within a predetermined concentration range.”).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara Hiroshi et al. (JP 2016076589 A) (see attached English description) (hereinafter “Hiroshi”).

Regarding Claim 1:
	Hiroshi teaches a conductive aqueous solution production device (see Hiroshi FIGS. 1-3) (see Hiroshi paragraphs 1, 8 and 16) comprising:
	an ion exchange device configured to circulate raw water (see Hiroshi FIG. 1, an ion exchanging device 4) (see Hiroshi paragraph 16 – “It has an ammonia dissolving device 3 and an ion exchanging device 4 for removing ionic impurities contained in the ammonia-dissolved water by an ion exchange treatment…the ammonia dissolving device 3 and the ion exchange device 4 are arranged in this order in the flow direction of pure water or ultrapure water…the ion exchange device 4 may be connected to the upstream side of the ammonia dissolving device 3.”) (see Hiroshi paragraphs 18 and 20); and
	a conductivity-imparting substance supply device configured to add a conductivity-imparting substance to the raw water (see Hiroshi FIG. 1, an ammonia dissolving device 3), which has passed through the ion exchange device, to generate a conductive aqueous solution (see Hiroshi paragraph 16 – “It has an ammonia dissolving device 3 and an ion exchanging device 4 for removing ionic impurities contained in the ammonia-dissolved water by an ion exchange treatment…the ammonia dissolving device 3 and the ion exchange device 4 are arranged in this order in the flow direction of pure water or ultrapure water…the ion exchange device 4 may be connected to the upstream side of the ammonia dissolving device 3.”),
	wherein the conductivity-imparting substance is ammonia (see Hiroshi FIG. 1, an ammonia dissolving device 3) (see Hiroshi paragraph 16 – “It has an ammonia dissolving device 3 and an ion exchanging device 4 for removing ionic impurities contained in the ammonia-dissolved water by an ion exchange treatment…the ammonia dissolving device 3 and the ion exchange device 4 are arranged in this order in the flow direction of pure water or ultrapure water…the ion exchange device 4 may be connected to the upstream side of the ammonia dissolving device 3.”),
	wherein ions, which are generated by dissolving the ammonia in the raw water having passed through the ion exchange device and impart conductivity to the raw water, are cations, and the ion exchange device is filled with a cation exchanger (see Hiroshi paragraph 18) (see Hiroshi paragraph 20 – “…in order to remove the cationic impurities derived from metals and the like contained in the ammonia-dissolved water, at least the cation exchanger is filled in the ion exchange tower of the ion exchange device 4…include a cation exchange resin…”) (see Hiroshi paragraphs 21-24), and 
	wherein the raw water is pure water or ultrapure water having a metal ion concentration (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32, 40, and 41).
	Although Hiroshi does not explicitly teach a metal ion concentration of 10 ng/L or less, Hiroshi does disclose an ammonia meter 5 and a control unit 6 wherein a concentration of ammonia is constantly adjusted by feedback control in order to reach a desired and specific concentration.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the control unit 6 of Hiroshi to be capable of adjusting an ammonia concentration via feedback control in order to reach an ion concentration of 10 ng/L or less for optimization purposes (see Hiroshi FIG. 1, dissolved ammonia meter 5 and a control unit (control means) 6) (see Hiroshi paragraphs 32 and 41) (see Hiroshi paragraph 40 – “the supply system 1 has a dissolved ammonia meter 5 and a control unit 6, and the amount of dissolved ammonia is adjusted by feedback control…the amount of ammonia dissolved in the ammonia dissolving device 3 is optimized so that the ammonia concentration on the outlet side of the ammonia dissolving water falls within a predetermined concentration range.”).










Response to Arguments
Applicant's arguments filed on 10/19/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see two new rejections above; Applicant’s arguments are now moot as they do not apply to any of the current references used in the new rejection above).
The previous 112(b) claim rejections regarding previous claims 5-6 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejection is now made (see above).
Regarding the double patenting rejection, Applicant states on page 4 of the Remarks section filed on 10/19/2022 “Also, the Applicant submits the enclosed terminal disclaimer to address the obviousness-type double patenting rejection of claim 6.”  However, no terminal disclaimer was filed; as a result, the double patenting rejection is still maintained.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773